DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 have been cancelled.  Claims 16-23 were added by amendment on 1/14/2021. 
Specification
The substitute specification filed 1/14/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the marked up copy did not include the text on page 1 for the continuing information that is present in the presumed clean copy (although this copy is annotated as a marked up copy).
The substitute specification filed 4/19/2021 has been entered.
Drawings
The replacement drawings for Figures 2A, 2B, 3A, 3B, 5A, 5B, 8A, 8B, 11A, 11B, 12A, 12B, 13A, 13B, 14A, 14B, 14C, 21A, 21B, 22A, 22B, 24A, 24B, 24C, 28A, 28B, 29A, 29B, 31A, 31B, 31C, 33A, 33B, 36A, 36B, 36C, 37A, and 37B were received on 4/19/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 18, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wollberg et al. (2014, of record).
	Wollberg et al. discloses the compound AZD8797.  AZD8797 is a high affinity inhibitor of CX3CR1 (i.e. a substance capable of suppressing or inhibiting activation of the CX3CR1 receptor).  This inhibitor was administered in a chronic-relapsing rat model for multiple sclerosis.  Administration of AZD8797 was effective when administered before onset as well as  after the acute phase.  It inhibited the progression of EAE with respect to CNS pathology and paralysis.  See at least abstract and page 5410, paragraph bridging columns, and page 5411-5411, bridging paragraph.  
The claimed methods are anticipated.  The method disclosed by Wollberg et al. prevents or suppresses progression into a late state of a progressive immune demyelinating disease such as secondary progressive multiple sclerosis, progressive relapsing multiple sclerosis, or primary progressive multiple sclerosis.  Note that the claims are not directed to treating primary or secondary progressive multiple sclerosis or progressive relapsing multiple sclerosis.  The methods do not require any particular therapeutic effect beyond preventing or suppressing progression into a late stage of a progressive immune demyelinating disease.
	
Claims 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (U.S. Patent No. 9,035,029, of record).
	Singh et al. discloses a variety of antibodies, including antigen-binding fragments, against the CX3CR1 receptor and pharmaceutical compositions containing them.  See at least abstract and claims.  The antibodies are inhibitory.  See column 2, lines 10-30.  These antibodies can be used to treat multiple sclerosis and demyelinating disorders.  See at least column 69, lines 7-14; and Embodiments 1-2 87, 92, 94, and 97 at columns 11-12.  Pharmaceutical compositions, methods of administration, and dosages are disclosed.  See columns 68-73.  In particular, the dosage of 0.5-10 mg/kg is disclosed at column 71, lines 1-10.  The claimed methods are anticipated.
	Administration of the antibodies of Singh et al. would inherently prevent or suppress progression into a late state of a progressive immune demyelinating disease such as secondary progressive multiple sclerosis, progressive relapsing multiple sclerosis, or primary progressive multiple sclerosis.  Compounds within the scope of the claims are administered to a population within the scope of the claims.  The subjects disclosed by Singh et al. would have multiple sclerosis or a demyelinating disease.  Note that the claims are not directed to treating primary or secondary progressive multiple sclerosis or progressive relapsing multiple sclerosis.  The methods do not require any particular therapeutic effect beyond preventing or suppressing progression into a late stage of a progressive immune demyelinating disease.  It is noted that the dosage disclosed by Singh et al. is within the range disclosed by the instant application.  See at least paragraph [0046] on page 22 of the 4/19/2021 substitute specification.  
	Should applicant argue that the antibodies of Singh et al. would not inherently prevent or suppress progression into a late state of a progressive immune demyelinating disease such as secondary progressive multiple sclerosis, progressive relapsing multiple sclerosis, or primary progressive multiple sclerosis, applicant is advised that any evidence presented in support of this position will be considered evidence that the scope of the claims with respect to the substance capable of suppressing or inhibiting activation of the CX3CR1 receptor is not adequately described or fully enabled.  This evidence would indicate that additional structural and functional features beyond “suppressing or inhibiting activation of CX3CR1 receptor” would be required to meet the limitations of the method claims.

	Further in support of this rejection the examiner notes that administration of the anti-CX3CR1 receptor antibodies would inherently reduce the percentage of Eomes+CD4+ Th cells and EAE scores as evidenced by Figures 26-27 of the instant application.  See also paragraphs [0099-0102] of the 4/19/2021 substitute specification.
	Raveney et al. (2015, of record) discloses that inhibiting Eomes expression in vivo suppressed the severity of late/chronic EAE in NR4A2 cKO mice.  See page 4, left column and Figure 3A.  Raveney et al. supports the rejection based on inherency.  The inherent reduction in Eomes+CD4+ cells due to administration of the anti-CX3CR1 receptor antibodies would have been expected to suppress the severity of late/chronic progressive demyelinating diseases in view of the disclosure of Raveney et al.
	WO 2016/002827 A1 (of record) discloses agents that inhibit expression of the Eomes gene as therapeutic agents for advanced immune demyelinating diseases (such as multiple sclerosis) and methods of administering them.  See at least paragraphs [0008, 0009 (parts (2-4)), 0026, and 0028] and claims 2-4 and 8.  The same animal model as in the instant application is being used.  WO 2016/002827 supports the rejection based on inherency. The inherent reduction in Eomes+CD4+ cells due to administration of the anti-CX3CR1 receptor antibodies would have been expected to provide a therapeutic effect in advanced immune demyelinating diseases such as multiple sclerosis in view of the disclosure of WO 2016/002827.  A machine translation of the claims and specification of this document are being made of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa